Response to Arguments
Applicant's arguments directed to the rejection under 35 U.S.C. § 112, filed 12/14/20 have been fully considered but they are not persuasive. In the remark, with respect to claims 6, 8, 9, 16, 18, and 19, applicant alleged that the examiner had erred in construing said claims as “intended use.”
The examiner disagree.  Firstly, in the claims interpretation section, the examiner clearly explained that said claims recited no structural or manipulative required to perform, and therefor they were operational environment of the claims.  The operational environment that does not require structural or manipulative change to perform has no patentable weight.  Secondly, the rejection under 35 U.S.C. § 112, has been given because none of the claim particularly point out what the invention was.  
For example, claim 6 states, “wherein the first end point … and the second end point… shares the same internet protocol address prior to remapping.” Regardless whether they share the same protocol or not, it does not change the process of mapping and remapping cited in the independent claim 1. Applicant may simply add patentable weight to the claim by including an act, such as determining whether they share the same protocol prior to remapping, or the like, to overcome the rejection.       
Applicant’s arguments with respect to the rejection under 35 U.S.C. § 103, has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Interpretation
Applicant is advised, in comply with the guidelines set forth by the MPEP, during the patent’s application prosecution, the office personnel may not import a substance of the specification into the claims.  See MPEP §2111.01.  Furthermore, claims’ languages, such as preamble, wherein or whereby, contingent clauses, or the like that merely describe an intended use or an operational environment, and not all of the alternative limitations in an open list will be given patentable weight.  See MPEP § 2111.04, MPEP § 2173.05(h). 
	As such, the wherein clauses recited below:
As recited in claims 6 and 16, whether or not the first endpoint and the second endpoint share the same IP address, it does not require either structural or manipulative change.  As such, claims 6 and 16 merely recite an operational environment that have no patentable weight.
As recited in claims 8 and 18, the wherein clauses described an operational environment that a first virtual network is deployed in the first cloud and a second virtual private is deployed on a second cloud.  Regardless where the first and second VPN are deployed, it does not require a structural or manipulative change to perform the remapping. The wherein clauses recited in claims 8 and 18 have no patentable weight.
As recited in claims 9 and 19, the wherein clauses describe an operational environment includes a cloud private network. Regardless where the cloud platform is 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 8, 9, 16, 18, and 19, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For the reasons given in the claims interpretation section, claims 6, 8, 9, 16, 18, and 19 are rejected because they do not particularly pointing out the invention. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-11, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Alkhatib,” (US2011/0110377), and “Lee,” (US 10,484,334), further in view of “Quintard,” (US 2014/0068223).
As to claims 1, 4-6, 10, 11, 14-16, and 20, Alkhatib discloses the invention substantially, including a system, a method, and a non-transitory computer readable medium storing instruction (see claims 1-20) comprising: a data processor; and a memory storing instructions which, when executed by the data processor, (see figure 1) result in operations, e.g., provisioning mapping resources of private network resource with virtual network resources within the cloud platforms. See abstract, and ¶ 0004.  
In one embodiment, Alkhatib discloses the system is configured to: 
provide an overlay spans between a data center and a private network, includes a number of service endpoints; and  
assign a first IP address to the first service end point and assigning a second IP address to the second service endpoint. See ¶¶ 0004-0005.   
Alkhatib’s system further identifies the virtual presences of the first and the second endpoints by:
assigning the first and the second endpoints with a first and a second virtual IP addresses; and 
maintaining the association between the physical IP address and the virtual IP addresses to facilitate network traffic between the first and the second endpoints by using the virtual presences within the overlay, as if they are in on a single private network, i.e., Virtual Private Network (VPN).  See ¶¶ 0005, 0007, 0018, 0019, Figure 3, and Figure 5.  
Alkhatib further discloses the host:
assigns a range of virtual IP address to the virtual network overlay; 
assigns one of the virtual IP address in the range to a candidate endpoint; 

Alkhatib expresses said concept may apply any number of endpoints, as needed, ¶¶ 0020- 0021.
Alkhatib continues to disclose the same may expand to include:
the third virtual private network; and 
the virtual IP address range of the first, the second, and the third virtual private network are distinct.
Alkhatib further suggests an overlapping of two IP address ranges may naturally occur because of the address spaces limitations.  For example, in figure 8, a first IP address range may overlap with a second IP address range, and the address may be distinct by the use of overlay mapping taught above, and the idea that is applicable for remapping IP addresses, regardless whether they are for the same of different endpoints. See Alkhatib’s Figure 5, and ¶ 0054.
Alkhatib also intends to maintain non-overlap IP addresses by attempting to assign IP addresses that do not overlap the IP address range that’s being used. See claim 4. 
Even though, Alkhatib does not explicitly disclose remapping the third VPN that overlaps with the first or the second address range, to the fourth address range that does not overlap with the same.   In other words, Alkhatib does not teach remapping, (i.e., reassigning) an overlap network addresses to a non-overlap or a different range of IP addresses.
In the same field of endeavor, Lee discloses that the idea of configuring a device to map or remap virtual IP addresses to a different range of IP addresses, is an ordinary idea in the art.  See, Col. 42, lines 54-64.

Although, Alkhatib-Lee does not explicitly disclose, the system selects a fourth IP address range (i.e., IP address range that does not overlap with other address ranges , e.g., the first and the second IP address range), and remaps with the third address range (i.e., the IP address range that has overlapping issue). 
However, the idea of selecting IP address range that is free from being overlap and ready for use by the clients in a virtual network environment is not new.  In the same field of endeavor, to avoid TCP/IP conflict, and to minimize processing resource, Quintard discloses a method and apparatus (a system, hereinafter) for improving attributing network addresses to virtual machine, the system includes a mechanism for selecting one or more ranges of available (free, non-overlap) network addresses and allocating them to the virtual machines (see abstract, 0004, 0005, 0033, 0034, 0065, 0098, 0099).
Thus, taking on Lee and Quintard suggestions, it would have been obvious to an ordinary skilled in the art at the time the invention was filed to incorporate Quintard’s idea of configuring a host to select and allocate a non-overlap range of network address with Alkhatib’s host, for remapping with the overlapped IP address, to eliminate TCP/IP or network address conflicts, as suggested.  
Doing so would enable Alkhatib-Lee’s system to mitigate conflicting issue of the network address range to be used while maintain optimal times and resources utilization, which in turn could improve efficiency of the system. 
As to claims 7 and 17, Alkhatib-Lee-Quintard additionally discloses the invention substantially, including the overlay may apply for mapping or remapping a number of endpoints having physical IP addresses with a number of service-application endpoints. Further Alkhatib-Lee clearly teach endpoint B’ and endpoint A’ may communicate to service application endpoint X’. See Alkhatib’s figure 5.
As to claims 9, and 19, Alkhatib-Lee-Quintard discloses the invention substantially, including a cloud platform could be a private cloud. See Alkhatib’s ¶ 0029.
As to claims 8 and 18, Alkhatib-Lee-Quintard further discloses that the service endpoints may be on the same or span over a different computing platforms Alkhatib’s ¶¶ 0029-0030.  Further Alkhatib-Lee-Quintard (Alkhatib’s figure 5) shows two virtual private network (B’-B) and (A’-A) reside on two computing platform. 
Even though, Alkhatib-Lee-Quintard does not explicitly disclose the same operational environment, e.g., two different cloud platforms.  
However, implementing Alkhatib-Lee-Quintard’s VPN overlay that was designed for two or more computing platforms on two or more cloud platforms, would have been obvious to an ordinary skilled in the art at the time the invention was filed that that was a matter of engineering design choice that could be implemented without changing the claimed remapping process.  The implementation would yield a predictable result, such as providing secured and seamless- connectivities for any number of service-application endpoints distributed across different computer network.  See Alkhatib’s ¶ 0045.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bunjob Jaroenchonwanit whose telephone number is (571)272-3913.  The examiner can normally be reached on M-F 5:30-13:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-2727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Bunjob Jaroenchonwanit/Primary Examiner, Art Unit 2466                                                                                                                                                                                                        2/10/2021